Citation Nr: 1117380	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  10-31 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, a mood disorder, a generalized anxiety disorder, dysthymia, a nervous disorder, schizoaffective disorder, and a bipolar disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1956 to May 1958.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

With respect to the Veteran's claim, the issue, as characterized on the title page of this decision, has been framed to include the larger issue of whether new and material evidence has been presented to reopen the service connection claim for an acquired psychiatric disorder, to include depression, a mood disorder, a generalized anxiety disorder, dysthymia, a nervous disorder, schizoaffective disorder, and a bipolar disorder. 

When originally denied in a final BVA decision of August 1988, the claim was characterized as entitlement to service connection for a psychiatric disorder.  A subsequent May 1992 rating action characterized his claim as one for a mental condition.  A subsequent final BVA decision of April 1998 again characterized his claim as one for a psychiatric disorder.  In May 2001, the RO considered his claim, this time framing it as one for whether new and material evidence was received to reopen a claim for dysthymia with generalized anxiety disorder.  A separate claim for depression was considered, and denied at that time.  A subsequent April 2004 rating action denied the Veteran's claim for service connection for dysthymia and a generalized anxiety disorder because new and material evidence had not been demonstrated. 

The Veteran's most recent June 2008 claim was characterized as one for service connection for dysthymia and a generalized anxiety disorder.  Recent case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the claim on appeal.

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history, factual bases and diagnoses as were considered in the prior final BVA and rating decisions -- that the Veteran experiences a chronic psychiatric disorder as a result of his active service, to include a head injury.  As such, the threshold question of whether new and material evidence had been submitted must be addressed. 

The Board notes that following the issuance of the June 2010 statement of the case, various private and VA treatment records have been associated with the claims file.  However in April 2011, the Veteran waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such evidence.  Moreover, the Board notes that documents in Spanish have been properly translated into the English language. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




(CONTINUED NEXT PAGE)

FINDINGS OF FACT


1.  In a decision dated in April 2004, the RO denied reopening the claim for service connection claim for dysthymia and a generalized anxiety disorder, which had been denied by the Board in an April 1998 decision on basis that the evidence failed to show that the claimed disorder was incurred in or caused by service; the Veteran did not appeal the April 2004 decision within one year of being notified.

2.  The evidence received since the April 2004 RO decision, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision, which denied the Veteran's claim of entitlement to service connection for dysthymia and a generalized anxiety disorder, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

2.  The evidence received subsequent to the April 2004 RO decision is not new and material, and the requirements to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

With respect to the Veteran's claim, the notice letter provided to the Veteran in July 2008 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  He was informed that his claim for service connection for a psychiatric disorder had been previously denied based on a finding that the evidence of record did not demonstrate that the claimed disability was caused by or incurred through military service.  He was told that he had to submit evidence that related to that fact.  Although the Board notes, that the letter incorrectly listed the date of the last final rating decision as being May 2001 instead of the correct April 2004, the Board finds that there is no prejudice to the Veteran in proceeding to adjudicate this claim.  

First, the reasons and basis for the previous denial of the Veteran's claim of service connection for a psychiatric disability were identified correctly.  He was clearly advised that his claim had been previously denied on the basis that there was no evidence showing that his diagnosed psychiatric had its onset in service or was otherwise etiologically related thereto, and that he needed to submit evidence that addressed that question in order to reopen his claim.  The Veteran therefore could be expected to understand what was needed to support his claim.  He also demonstrated actual knowledge of what was needed to reopen his claim as reflected in his correspondence.  Specifically, in a February 2010 statement, he proffered argument relating his disorder to service.  Based on the above, the misidentification of the last final denial date in the VCAA notice does not affect the essential fairness of the adjudication.  Consequently, the Board finds that adequate notice has been provided.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records.  The Veteran also submitted private treatment records and lay testimony/statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The Board further notes that records in the claims file indicate that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  

In a February 2010 statement, the Veteran indicated that he was in receipt of Social Security Income (SSI).  However, the Board notes that at a September 1995 VA examination, the Veteran reported that he had applied for Social Security Disability (SSD) but had been denied.  Regardless, the VA attempted to obtain records from the SSA in October 2009.  In a response received that month, the SSA indicated that they could not send the medical records requested because such records did not exist and further efforts to obtain them would be futile.  The SSA indicated that the medical records had been destroyed.  As these records have been determined to no longer exist, a Remand to obtain these records is unnecessary. 

The Board acknowledges that a VA examination was not completed, during the pendency of this appeal, with respect to this claim.  However, the Board notes that VA need not conduct an examination with respect to the claim of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured. Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.) 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed a claim of entitlement to service connection for a nervous disorder in January 1987.  In a May 1987 rating decision, the RO denied the Veteran's claim for a mental disorder.  The Veteran appealed, and the BVA, in an August 1988 decision, denied his claim on the basis that a psychiatric disorder was not incurred in or aggravated by service.  

The Veteran filed a claim to reopen in August 1989.  May 1992 and February 1993 rating decisions continued to deny his claim.  The Veteran appealed.  In a May 1997 BVA decision, the Board reopened the Veteran's claim finding that new and material evidence had been submitted.  His claim was then remanded for further development.  That development included affording the Veteran a VA examination to address the etiology of his psychiatric disorder.

In an April 1998 decision, the BVA denied the Veteran's claim finding that an acquired psychiatric disorder was not incurred in or aggravated by service, nor could psychosis be presumed to have been incurred therein.  The Board noted that service treatment records were negative for complaints, treatment, or diagnosis of a psychiatric disorder.  It was further observed that the Veteran earlier (1979) claim for benefits was silent with respect to a psychiatric disorder.  Moreover, while he had provided a history of psychiatric treatment since 1958, the Board indicated that the record failed to document treatment until 1967, which was nearly 10 years after service discharge.  Reference was also made to a 1997 VA examination that indicated that the Veteran's psychiatric disability was not the result of his active service.

The Veteran once again filed a claim to reopen in December 2000. In a May 2001 rating decision, the RO denied the Veteran's claim on the basis that new and material evidence had not been submitted because the evidence did not show that the disability was incurred in or aggravated by military service.   The Veteran filed another claim to reopen in August 2003.  The RO, in an April 2004 rating decision, denied the Veteran's claim on the basis that new and material evidence had not been submitted.  The Veteran did not appeal and that decision became final. 38 C.F.R. § 20.1103.

The Veteran most recently filed a claim of entitlement to service connection for an acquired psychiatric disorder in June 2008.  In August 2008, the RO denied the Veteran's claim on the basis that new and material evidence had not been demonstrated.  He appealed. 

The Board finds that new and material evidence has not been submitted since the last final rating decision.  The evidence of record at the time of the last final rating decision in April 2004 consisted of service treatment records, VA and private treatment records, and lay statements.  The RO essentially determined that the medical evidence did not establish that his current acquired psychiatric disorder was incurred in or caused by service. 

The evidence added to the record since the last final rating decision includes VA and private treatment records documenting continued treatment for this disorder.  While "new", the evidence is not material because it does establish a link between the Veteran's service and his current acquired psychiatric disorder.  

The new evidence provided since the last final rating decision additionally includes statements from the Veteran and his friends and family, asserting a relationship between his disorder and service.  This evidence is essentially a repetition of the arguments proffered when his claim was previously considered.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  The Veteran continues to assert that his disorder had its onset during his active service or is related to being hit in the head by a carbine in service. 

The lay statements proffered by the Veteran and his friends and family cannot be considered material as to the crucial medical question presented, whether service caused the Veteran's acquired psychiatric disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2010).  Indeed, as noted, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons, such as the Veteran, are not competent to offer medical opinions and that such evidence does not provide a basis on which to reopen a claim for service connection.  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court noted '[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108.'  The Board is clearly aware of the relaxed standard that has developed over the recent years with respect to accepting lay evidence in lieu of a medical opinion.  However, the Board is equally aware of no Court decision that has overruled the holding in Routen.

Finally, in a recent case, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, the new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record failed to relate the Veteran's acquired psychiatric disorder to his active service.  The newly submitted evidence of record, while showing treatment for current treatment for an acquired psychiatric disorder, still fails to show that the Veteran suffered from a psychiatric disorder in service or that his acquired psychiatric disorder is otherwise related to his active service.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.  There was only one unproven element and that element remains to be proved.

Additionally, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the Veteran's claim is insufficient to trigger the duty to assist under VCAA.

Therefore, the Board concludes that the evidence received since the April 2004 RO decision, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.  As such, new and material evidence sufficient to reopen the Veteran's claim has not been received.  Therefore, his claim must be denied.


ORDER

New and material evidence not having been received, the Veteran's application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, a mood disorder, a generalized anxiety disorder, dysthymia, a nervous disorder, schizoaffective disorder, and a bipolar disorder. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


